PER CURIAM:
The court voted to hear this case en banc, thereby vacating the panel opinion. See Chavez v. Arte Publico Press, 139 F.3d 504 (5th Cir.), revised and superseded by 157 F.3d 282 (5th Cir.), reh’g granted and opinion vacated, 178 F.3d 281 (5th Cir.1998). While the case was awaiting oral argument, the Supreme Court decided College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, — U.S. -, 119 S.Ct. 2219, — L.Ed.2d - (1999), and Florida Prepaid Postsecondary Education Expense Board v. College Savings Bank, — U.S. -, 119 S.Ct. 2199, — L.Ed.2d - (1999). We now REMAND this case to the panel for reconsideration in light of these decisions. The Clerk is directed to fix an appropriate supplemental briefing schedule.